THIS was an action of Trover, instituted in September term, 1794, to recover the value of certain public certificates, which the plaintiff claimed as his property. It appeared on the trial, however, that he had sold the certificates to the defendants in November 1784, that his present claim was founded on a supposed disaffirmance of the sale (the circumstances of which it is unnecessary to state) when the certificates were discovered to be counterfeit in the month of December following; and that the action was instituted in his own name, though he had been discharged under the laws for the relief of insolvent debtors, in September 1785, after making a general assignment of his property, for the benefit of his creditors. On the opening of the defence, the Court thought the merits were in favor of the *277defendants; but being of opinion, that, at all events, the action could not be maintained in the plaintiff’s name, they directed a non-suit; which was, accordingly, entered.
Willcocks, Rawle and Hallowell, for the Plaintiff.
Ingersoll, Lewis and Dallas for the defendants.